Whitfield, J.,
dissenting.
This suit concerns tide land and land under navigable waters, called sovereignty lands, to distinguish them from ordinary public landá, the nature and uses of the two classes being materially different.
“Lands under tide waters are incapable of cultivation or improvement in the manner of lands above high water mark. They are of great value to the public for the purposes of commerce, navigation and fishery. Their improvement by individuals, when permitted, is incidental or subordinate to the public use and right. Therefore the title and the control of them are vested in the sovereign for the benefit of the whole people.
“At common law, the title and the dominion in lands flowed by the tide were in the King for the benefit of the nation. Upon the settlement of the colonies, like rights passed to the grantees in the royal charters,' in trust for the communities to be established. Upon the1 American Revolution, these rights, charged with a like trust, were vested in the original States within their respective borders, subject to the rights surrendered by the Constitution to the United States.
“Upon the acquisition of a territory by the United *212States, whether by cession from one of the States, or by treaty with a foreign country, or by discovery and settlement, the same title and dominion passed to the United States, for the benefit of the whole people, and in trust for the several States to be ultimately created out of the territory.
‘ ‘ The new States admitted into the Union since the adoption of the Constitution have the same rights as the original States in the tide waters, and in the lands under them, within their respective jurisdictions. The title and rights of riparian or littoral proprietors in the soil below high water mark, therefore, are governed by the laws of the several States, subject to the rights granted to the United States by the Constitution.
“The United States, while they hold the country as a Territory, having all the powers both of national and of municipal government, may grant, for appropriate purposes, titles or rights in the soil below high water mark of tide waters. But they have never done so by general laws; and, unless in some cases of international duty or public exigency, have acted upon the policy, as most in accordance with the interest of the people and with the object for which the territories were acquired, of leaving the administration and disposition of the sovereign rights in navigable waters, and in the soil under them, to the control of the States, respectively, when organized and admitted into the Union.”
Shively v. Bowlby, 152 U. S. 1, text 57. As to tide lands, see Mann v. Tacoma Land Co., 153 U.S. 273, 14 Sup. Ct. Rep. 820; Baer v. Moran Bros. Co., 153 U. S. 287, 14 Sup. Ct. Rep. 823. See also Port of Seattle v. Oregon & W. R. Co., 255 U. S. 56, 41 Sup. Ct. Rep. 237; 38 Cyc. 303; City and county of San Francisco v. LeRoy, 138 U. S. 656, 11 Sup. Ct. Rep. 364; State ex rel. Board of Com’rs. of *213Atchafalaya Basin Levee Dist. v. Capdeville, 146 La. 94, 83 South. Rep. 421; Mobile Transp. Co. v. Mobile, 187 U. S. 479, 23 Sup. Ct. Rep. 170; 27 R. C. L. 1324, 3 How (U. S.) 212; 18 Wallace 57.
“Lands underlying navigable waters within the several States belong to the respective States in virtue of their sovereignty and may be used and disposed of as they may direct, subject always to the rights of the public in such waters and to the paramount power of Congress to con-' trol their navigation so far as may be necessary for the -regulation of commerce among the States and with foreign nations.” Scott v. Tattig, 227 U. S. 229, text 242, 33 Sup. Ct. Rep. 242. See McQuillan Munic. Cor. Sec. 398.
By treaty dated February 22, 1819, the Kingdom of Spain ceded “to the United States in full property and sovereignty, all the territories” then belonging to Spain, “known by the name of East and West Florida,” which cession included all tide lands and lands covered by navigable waters within the territories ceded, except those, if any, that were lawfully granted by Spain to individuals prior to January 24, 1818. See Articles II and VIII, Treaty of Cession. Pursuant to the policy of the government of the United States, such tide and submerged lands were held by the United States for the benefit of the future State and the whole of its people. 152 U. S. 1.
In the absence of contrary provisions of controlling law, when Florida was ‘ ‘ admitted into the Union on equal footing with the original States, in all respects whatsoever ’ ’ by an Act of Congress, approved March 3, 1845, the State by virtue of its sovereignty, assumed the title to all tide lands and all lands covered by navigable waters within the State, that were theretofore held by the United States, such lands to be held by the State not for the ordinary purpose of conversion into private ownership, but the title thereto is *214subject to the lawful use of the navigable waters by all the people of the State; and as an incident to the authorized public use of the waters for navigation, fishing, etc., the title is subject to the public use of the tide and submerged lands in so far as they may be needed in appropriately using the navigable waters, the public uses of the waters and the lands being subject to lawful regulation by the State in the interest of the whole people, and all being subject to the dominant power of Congress to regulate navigation and commerce. There are public rights of access to and uses of navigable waters, that may not be included in the authority actually exercised by Congress, and these rights should be conserved by the State for its people. See Lee v. State of New Jersey, 207 U. S. 67, 28 Sup. Ct. Rep. 22; 27 R. C. L. 1325; 223 U. S. 166, 70 Fla. 363; 442.
Tide lands are those that are daily covered and uncovered by the ordinary ebb and flow of normal tides. Tide lands and lands covered by all navigable waters in a State are called sovereignty lands as distinguished from ordinary public lands, the latter being subject to sale and private ownership in fee simple absolute, while the former have limitations of tenure and uses for public purposes.
In Florida tide lands are relatively very great in extent. They vary materially in location, character and usefulness. Perhaps the greater part of the tide lands in the State are not needed to effectuate the authorized public uses of the navigable waters within the State. Many of such tide lands have immense potential value for purposes of reclammation and improvement. It conserves the best interests of the State and of all its people to have the potential values of tide lands within the State developed and utilized for residential, commercial, business and other useful purposes, when it can be done without substantially or materially impairing the lawful public uses of the navigable waters in the *215State. This has been the policy of the State as evidenced by the riparian acts of 1856 and 1921, and by other statutes authorizing, ill the interest of the whole people of the State, the reclamation and improvement of tide and submerged lands for public and private purposes when the authorized public uses of the navigable waters in the State are not thereby jeopardized or materially impaired or interfered with.
“The navigable waters of the State and the soil beneath them, including the shore or space between high and low water marks, are the property of the State, or of the people of the State in their united or sovereign capacity, and are held not for the purposes of sale or conversion into other values, or reduction into several individual ownership, but for the use and enjoyment of the same by all the people of the State, for, at least, the purposes of navigation and fishing, and other implied purposes; and the law-making branch of the government of the State considered as the fiduciary or representative of the people, are, when dealing with such lauds and waters, limited in their powers by the real nature and purposes of the tenure of the same, and must be held to have acted with a due regard for the preservation of such lands and waters to the uses for which they were held.” State v. Black River Phosphate Co., 32 Fla. 82, text 106, 13 South. Rep. 640. The riparian Act of 1921 makes its grants of submerged lands “subject to any inalienable trust under which the State holds said lands.” Sec. 1, Chap. 8537.
The title of the State to tide lands and lands under navigable waters is subject to such public uses as are allowed by law in the uavigable waters; and all grants and conveyances of such lands should be interpreted with reference to the nature of the uses to which the title of the State may by law be subject. The rights of the public in the *216navigable waters, whether of navigation, fishing or otherwise, are subject to regulation by the State to conserve the general welfare of the whole people of the State. But the title and regulating authority of the State and the rights of the public are subordinate to the paramount powers of the Congress over all public navigable waters in the State. See Gibbons v. Ogden, 9 Wheat. (U. S.) 1; Lewis Blue Point Oyster Cultivation Co. v. Briggs, 229 U. S. 82, 33 Sup. Ct. Rep. 679; 70 Fla. 363.
For the purpose of enhancing the rights and interests of the whole people, the States may by appropriate means grant to individuals the title to limited portions of the lands under navigable waters, or may give limited - privileges therein, but not so as to divert them from their proper uses for the public welfare, or so as to relieve the States respectively of the control and regulation of the uses afforded by the land and the waters, or so as to interfere with the lawful authority of Congress. State ex rel. Ellis v. Gerbing, 56 Fla. 603, 47 South. Rep. 353, 22 L. R. A. (N. S.) 337; Broward v. Mabry, 58 Fla. 398, text 408, 50 South. Rep. 826; Brickell v. Trammell, 77 Fla. 544, 82 South. Rep. 221; Clement v. Watson, 63 Fla. 109, 58 South. Rep. 25; Chicago v. Illinois Cent. R. Co., 146 U. S. 397, 13 Sup. Ct. Rep. 110; Illinois v. Illinois Cent. R. Co., 184 U. S. 77, 22 Sup. Ct. Rep. 300. See also Ward v. Mulford, 32 Cal. 365; 27 R. C. L. 1329; People v. New York and Staten Island Ferry Co., 68 N. Y. 71; Long Sault Development Co. v. Kennedy, 212 N. Y. 1, 105 N. E. Rep. 849, Ann. Cas. 1915D 56; 29 Cyc. 357; James River & Kanawha Power Co. v. Old Dominion Iron & Steel Corp., —Va—,122 S. E. Rep. 344.
Subject to the power of Congress as to navigable waters, such portions of the tide and submerged lands as are not reasonably needed to effectuate the authorized public uses *217of the navigable waters, may, by or pursuant to duly enacted statutes, predicated upon existing facts, to conserve the interest of all the people of the State, and for appropriate considerations, be granted or conveyed to private ownership discharged of the public uses, if the private use of the lands does not substantially impair the authorized public uses of the navigable waters; and to this end reasonably adequate access by the public to the adjacent navigable waters from or over the granted lands should be duly provided for, particularly where the granted lands are to be used for residential, business or reclamation and commercial purposes or where the granted lands separate the navigable waters from other lands used for residential, commercial or business purposes, or where the public welfare reasonably may require access by the public to the navigable waters from or over the granted lands. The-grant of submerged lands to a railroad company contained in Section 6, Chapter 5595, Acts of 1905, is restrictive in its terms, and is for a quasi-public purpose. See also State v. Black River Phosphate Co., 32 Fla. 32, 13 South. Rep. 640.
Grants or conveyances of title to tide lands and lands under navigable waters called sovereignty lands should be made by or pursuant to definitely worded statutes duly enacted for appropriate purposes and considerations; and such statutes, grants and conveyances should be construed and applied with reference to the nature of the State’s title and with dire regard for the rights of the whole people of the State in permissible uses of the navigable waters, to the end that such public rights may be appropriately and fully conserved, both in access to and in lawful uses of the navigable waters and the lands thereunder.
If it be assumed that a duly enacted statute may, by vesting title in a city or other-wise, authorize the city to *218grant in fee simple title, to an individual for private development and sale as a residential subdivision, a large body of tide lands and a considerable portion of the bed of a navigable river and bay adjacent to the city, aggregating “approximately six hundred acres,” the lands to be filled in to main navigable waters, and without provision for access by the public to the navigable waters from the lands granted, no such statute is shown in this case.
Municipalities are legal entities for local governmental purposes, and they can exercise only such authority as is conferred by express or implied provisions of law. The existence of authority to act cannot be assumed, but it should be made to appear. If reasonable doubt exists as to a particular power of a municipality it should be resolved against the city. Malone v. City of Quincy, 66 Fla. 52, 62 South. Rep. 922. See Florida Cent. & P. R. Co. v. Ocala St. & S. R. Co., 39 Fla. 306, 22 South, Rep. 692; 1 Dillon on Municipal Corporations (5th ed.) §237.
Where the State transfers the title to lands under navigable waters, the grantee takes the title subject to the rights of the public in the navigable waters. Broward v. Mabry, 58 Fla. 398, text 410, 50 South. Rep. 826. This is the legal effect of a grant or conveyance of such title even though not stated in the instrument, and results from the nature of the State’s title and the primary rights of the public in the navigable waters.
Where lands under navigable waters are granted to a municipality, it is usually done for appropriate prrblic purposes; and the city when duly authoribed to do so can convey only such title as the State could transfer. The city, a governmental agency with only granted powers, can' make such a conveyance only when and as authorized by a duly enacted statute. See 1 Dillon on Munic. Corp. (5th ed.) §270. See also 28 Cyc. 621.
*219Chapter 4882, Acts of 1899; under a' title expressing a purpose to “grant to the City of Tampa, all lands belonging to the State of Florida, and lying in the corporate limits of the city,” purports to grant to the- city “in .fee simple absolute,” without any descriptions whatever, “all lands owned or held by the State of Florida,' in trust or otherwise,” and lying within said city, including tide lands “as well as the bottom of Hillsborough Bay and Hills-borough River.” The title does not express the real “subject” of the, Act, and the grant is not within the scope of the title which is misleading with reference to the contents of the Act, thereby violating Section 16, Article III of the Constitution. Savannah, F. & W. Ry. Co. v. Geiger, 21 Fla. 669; Webster v. Powell, 36 Fla. 703. See also Mobile Dry-Docks Co. v. City of Mobile, 146 Ala. 198, 40 South. Rep. 205; 9 Ann. Cas. 1229, 3 L. R. A. (N. S.) 822; Cox v. State, 144 N. Y. 396, 39 N. E. Rep. 400.
There is nothing in the title of Chapter 4882 to show that the Act, without describing any lands, purported to grant “in fee simple absolute” to the city as stated in the Attorney General’s brief, “approximately 2,000 acres of sovereignty lands, including the ship-channels, turning basins and Hillsborough Bay and Hillsborough River,” within the city limits.
The title of Chapter 4882 does not indicate a purpose to grant sovereignty lands to the city, since other classes of public lands belong to the State. See Kimball v. MacPherson, 46 Cal. 104; People ex rel. Pierce v. Morrill, 26 Cal. 336. The title does not indicate that there are sovereignty lands “lying in the corporate limits of the city of Tampa,” and no reference is made in the title to Chapter 4883 defining the city boundaries. If Chapter 4883 furnishes a description of the lands granted by Chapter *2204882, it also indicates the purposes for which the granted lands were designed to be used.
Sovereignty lands are not included among the public lands that are subject to ordinary disposition; and ordinarily legislation affecting public lands does not extend to sovereignty lands. See Mann v. Tacoma Land Co., 153 U. S. 273, 14 Sup. Ct. Rep. 820; Broward v. Mabry, 58 Fla. 398, 50 South. Rep. 826; Shively v. Bowlby, 152 U. S. 1, 14 Sup. Ct. Rep. 548; 32 Cyc. 775; 22 R, C. L. 249. Even if the purported grant to the city “in fee simple absolute” of sovereignty lands is valid as a grant o£ such lands, it is merely a voluntary transfer of the legal title subject to lawful public rights, and subject to legislative action as to the title and uses of the lands, such transfer being to a subordinate governmental agency that is expressly made subject to legislative control. Sec. 8, Art. 8, Const.; Mc-Quillan’s Munic. Corp. §398; 1 Dillon on Munic. Corp. (5th ed.) §265. No question of vested rights or of supervening equity is involved.
Chapter 4882, Acts of 1899, considered with Chapter 4883, Acts of 1899, which latter statute gives to the city exclusive power and control over the construction, etc., of all public wharves, landings, bridges, canals, streams, dock lines, etc., shows a legislative intent that the purported grant of sovereignty lands to the city was for authorized municipal purposes; and this intent is further shown by Section'5, Chapter 6482, Acts of 1911, by the definite provisions of Chapter 6781, Acts of 1913, and .by subsequent statutes. This comports with the provisions of Chapter 3164, Acts of 1879, now Sections 1849 et seq. Revised General Statutes, 1920, and other statutes affecting the powers of the city. Even if the State may grant to a municipality for other than public purposes the title to tide lands and lands under navigable waters, such grant does not impair *221the rights of the public in the use of the waters and lands as authorized by law; and the grant in Chapter 4882, if valid, does not provide or contemplate that the city may convey the tide and submerged lands in which the whole people of the State have an interest, to an individual for the purpose of private development and sale as a residential subdivision. See City of Oakland v. Oakland Water Front Co., 118 Cal. 160, 50 Pac. Rep. 277; 3 McQuillin on Munic. Corp. §1141. Chap. 4882 does not in view of the nature and tenure of the lands granted, by implication authorize the contemplated conveyance by the city.
The purported statutory grant of sovereignty lands- “in fee simple absolute” to the city of Tampa by Chapter 4882, Acts of 1899, and authority given the city by other statutes to “purchase and hold real estate, personal and mixed property, and to dispose of the same for benefit of said city,” and “to sell any real estate committed to its charge.” considered in view of the public rights in the premises, and of other statutory provisions affecting the matter, do not authorize the city to grant such sovereignty lands to an individual for the purpose of making the area a subdivision of the city as a private enterprise.
Chapter 6781, Acts of 1913, if not also Chapter 7304, Acts of 1917, Chap. 6782, Acts of 1913, Chapter 7247, Acts of 1915, and the Charter Acts of the City of Tampa, have in effect modified the provisions of Chapter 4882, Acts of 1899. the city being a subordinate governmental entity wholly within the control of the legislature. See See. 8, Art. 8, Const. Chapter 6781, Acts’ of 1913, under a title covering submerged lands in Hillsborough River and Bay, grants to the city the submerged lands covered by Chapter 4883, Acts of 1899, and other like lands, for specified public purposes, and Chapter 6781 clearly does not authorize the city to make the proposed contract or conveyance. *222See Chapter 6782, Acts of 1913, which supplements the provisions of Chapter 6781 as to the uses and purposes of the lands. Chapter 7247, Acts of 1915, sections 1849 et seq. Rev. Gen. Stats. 1920, or other statutes referred to by the appellees, obviously do not authorize the city to make the present contract to convey sovereignty lands to an individual for private purposes.
The grant of sovereignty lands to the city in Chapter 4882, if valid, was not irrevocable, but was subject to revocation or modification by statute, the grant being to a city as a mere governmental agency whose powers and authority are subject to legislative action; and the title of Chapter 6781, Acts of 1913, gave notice that the grant to the city in that Act was of ‘ ‘ submerged lands or middle ground in the Hillsborough River and in the Hillsborough Bay and Sparkman Bay for the purpose of navigation, commerce and municipal docks and terminals,” etc., “within and contiguous to its present corporate limits”, etc. This title considered in its entirety as expressing a qualified grant to a city, was sufficient to put the public upon enquiry as to whether the lands covered by the qualified grant contained in Chapter 6781 did not include the lands referred to in Chapter 4882, Acts of 1899, so as to modify the previous grant of them, which latter embrace “all lands owned or held by the State of Florida, in trust or otherwise, and lying and being within the corporate limits of said city of Tampa, whether said lands are covered by the tide or other waters, and including all sawgrass and marsh lands, as well as the bottom of Hillsborough Bay and Hillsborough River.” As the title of the city, a mere governmental agency, to the sovereignty lands purported to have been granted by Chapter 4882, could be recalled or modified by a subsequent statute, no rights of third persons intervening, the title of Chapter 6781, Acts *223of 1913, was amply sufficient to give notice that the Act of 1913 was designed to define or qualify the authority of the city with reference to all tide and submerged lands over •which the city had any authority. Therefore the contention that the title to Chapter 6781 did not warrant provisions in the Act modifying the tenure and uses of the lands covered by the grant in Chapter 4882,Acts of 1899, is clearly untenable. See Chapter 6782, Acts of 1913. The contract in this case relative to the sovereignty lands sought to be granted by the city, was made in 1924, eleven years after the passage of Chapter 6781, Acts of' 1913, designating the purposes for which such lands are held by the city.
Chapter 7304, Acts of 1917, conveys title to certain lands in tidal waters to the Trustees of the Internal Improvement Fund, a public agency, for sale for the benefit of the State, with express limitations designed to conserve the public rights.
The riparian Acts of 1856 and 1921 are not considered because obviously they do not authoribe the conveyance sought to be enjoined in this case and the lands are apparently not all within the purview of the riparian Acts. See Merrill-Stevens Co. v. Durkee, 62 Fla. 549, 57 South. Rep. 428. Sec. 9, Chap. 8537, the riparian Act of 1921, expressly excepts previous grants of certain sovereignty lands to a State agency from the operation of the riparian Act. The city does not appear to own contiguous uplands so as to be a “riparian proprietor” under Chapter 8537.
The proposed conveyance by the city of tide and submerged lands is not for an appropriate public or quasi-public purpose. Nor are there appropriate and reasonable provisions for access of the public to the navigable waters from the lands sought to be conveyed for reclamation and residential purposes as a subdivision of the city.
The net result of the principles of law adduced from con*224trolling authorities appears to be that the title to tide lands and lands under navigable waters of the State including the shore to ordinary high water mark is in the State by virtue of its sovereignty; that such title or rights thereunder may be granted or conveyed to private ownership subject to such public uses of the navigable waters and the lands as may be allowed by law; that grants or conveyances of such lands or rights therein should be interpreted with refernce to lawful public uses of the navigable waters and of the lands when their use is lawfully incident to public rights in the waters; that the rights of the State and of private owners in such lands and waters are always subject to the paramount authority of Congress over the navigable waters for purposes of navigation and interstate and foreign commerce; that grants of such sovereignty lands to a municipality are in view of their nature and uses, ordinarily for appropriate public purposes; that a municipality is a governmental agency whose powers and authority are limited and are subject to legislative control; that grants of sovereignty lands by a city to an individual for private purposes should be clearly and indubitably authorized by a duly enacted statute; and that no valid and undoubted statutory authority is shown for a grant or conveyance in fee simple by the city of Tampa to an individual of tide lands and portions of the lands under a navigable Bay and River adjacent to the seaport city, the lands to be filled in to the main navigable waters and the area used on which to build a subdivision of the city as a private enterprise.
No statute is adduced authorizing the city to make a contract like the one here involved, affecting the title to and permanent use of tide and submerged lands in which the whole people of the State have an interest, therefore *225an injunction by the court below at the suit of the State seems to be appropriate.
The opinion of the court appears to be predicated upon the grants of sovereignty lands contained in Chapters 4882 and 8537, Laws of Florida, without considering (1) that the purported grant of sovereignty lands to the city by Chapter 4882, Acts of 1899, was to a subordinate governmental agency and was, if valid, subject to public rights in the premises and to legislative revocation or modification, and that the purported grant to the city was modified by subsequent statutes, no right of private parties intervening; or (2) that Section 9 of the riparian act of 1921, Chapter 8537, expressly excepts from the operation of the statute certain classes of sovereignty lands that the pleadings in this case show are included in the grant which the city, without statutory authority, seeks to make to an individual for private purposes.